In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00412-CR
      ___________________________

MIGUEL ANGEL RODRIGUEZ, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
         Trial Court No. 1528626


 Before Sudderth, C.J.; Meier and Birdwell, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Pursuant to a plea-bargain agreement, the trial court convicted appellant Miguel

Angel Rodriguez of possessing a controlled substance in cause number 1520391D. He

appealed his conviction in that case along with his conviction arising from another

case, and we dismissed both appeals because the trial court had certified that he had

no right to appeal. See Rodriguez v. State, Nos. 02-18-00358-CR, 02-18-00359-CR, 2018
WL 4925339, at *1 (Tex. App.—Fort Worth Oct. 11, 2018, no pet.) (mem. op., not

designated for publication); see also Tex. R. App. P. 25.2(d). As part of his plea bargain

in cause number 1520391D, the trial court dismissed this case, cause number

1528626. From the trial court’s dismissal order, Rodriguez filed a notice of appeal.

      We sent Rodriguez a letter expressing our concern that we lacked jurisdiction

over his appeal. We informed him that unless he filed a response showing grounds for

continuing this appeal, we could dismiss it. He has not responded.

      In a criminal case, we generally have jurisdiction only when the trial court has

signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.). We do not have jurisdiction from a trial court’s order

dismissing a criminal case. See Munguia v. State, No. 11-18-00059-CR, 2018 WL
1546233, at *1 (Tex. App.—Eastland Mar. 30, 2018, no pet.) (mem. op., not

designated for publication); McCray v. State, No. 01-12-00969-CR, 2013 WL 6047614,

at *1 (Tex. App.—Houston [1st Dist.] Nov. 14, 2013, no pet.) (mem. op., not



                                            2
designated for publication). Therefore, we dismiss this appeal. See Tex. R. App. P.

43.2(f).

                                                   /s/ Wade Birdwell

                                                   Wade Birdwell
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 20, 2018




                                        3